MacLEAN, J.
Goods for which recovery is sought in this action were delivered upon the order of the defendant’s son at the premises 341 Fifth avenue, where the defendant was conducting, as admittedly she for three years had been, a photographic business.in her son’s name. Under the circumstances, she well may not escape responsibility for the apparent authority in the son. to purchase articles suitable *248for the business so and then and there carried on. “A man conducting an apparently prosperous and profitable business obtains credit thereby, and his creditors have a right to suppose that his profits go into his assets, for their protection in case of a pinch or an unfavorable turn in the business. To allow an undisclosed principal to absorb the profits, and, when the pinch comes, to escape responsibility on the ground of orders to his agent not to buy upon credit, would be a plain fraud upon the public.” Mitchell, J., in Hubbard v. Ten Brook, 124 Pa. 291, 296, 16 Atl. 817, 2 L. R. A. 823, 10 Am. St. Rep. 585. In that declaration “man” may be supplanted by “woman,” in deference to the present doctrine of the economics of women. The judgment should be affirmed.
Judgment' affirmed, with costs. All concur.